Name: Commission Regulation (EEC) No 1533/80 of 19 June 1980 re-establishing the levying of customs duties on travelling rugs and blankets, of wool, of cotton or of man-made textile fibres, products of category 66 (code 0660), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 6 . 80 Official Journal of the European Communities No L 152/ 17 COMMISSION REGULATION (EEC) No 1533/80 of 19 June 1980 re-establishing the levying of customs duties on travelling rugs and blankets , of wool , of cotton or of man-made textile fibres , products of category 66 (code 0660), originating in Pakistan , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ('), and in parti ­ cular Article 5 thereof, Whereas Article 3 ( 1 ) of that Regulation provides that customs duties may , for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B , for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 4 ( 1 ) of that Regulation provides that customs duties may be re-established at any time in respect of imports of the products in question origi ­ nating in any of the said countries and territories , once the relevant Community ceiling has been reached ; Whereas, in respect of travelling rugs and blankets, of wool , of cotton or of man-made textile fibres, products of category 66 , the ceiling should be six tonnes ; whereas on 9 June 1980 the amounts of imports into the Community of the products in question , origi ­ nating in Pakistan , a country covered by preferential tariff arrangements , reached that ceiling ; whereas , bearing in mind the objectives of Regulation (EEC) No 2894/79 which provides that the ceiling should not be exceeded , customs duties should be re-established in respect of the products in question in relation to Pakistan , HAS ADOPTED THIS REGULATION : Article 1 As from 23 June 1980 , customs duties, suspended in pursuance of Council Regulation (EEC) No 2894/79 , shall be re-established in respect of the following products , imported into the Community and origi ­ nating in Pakistan : Code Category CCT heading No NIMEXE code ( 1980 ) Description ( 1 ) ( 2 ) ( 1 ) ( 4 ) 0660 66 ex 62.01 62.01-10 , 20 , 81 ; 85 ; 93 ; 95 Travelling rugs and blankets : Travelling rugs and blankets , of wool , of cotton or of man-made textile fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 June 1980 . For the Commission Etienne DAVIGNON Member of the Commission (') OJ No L 332, 27 . 12 . 1979, p. 1 .